DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1, 3, 6-11, 13, 15-16, 18, and 20-22 as claims 1-15.
	Please amend claim 21 as follows:
21. The method according to claim 1, wherein the preset distribution condition comprises: a preset value range that limits a value of a transformed display parameter of the transformed image and a statistical distribution type that the transformed display parameter needs to satisfy with respect to the second display parameter of the original image, each transformed image containing one of the at least two objects[.]

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art pertinent to the claimed invention discloses performing a detection process on the captured image in order to detect one or more toy objects in the captured image; an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images; a recognition process being performed on each of the detected objects. Recognition of the one or more toy objects is thus performed as one or more recognition/classification steps after the detection of a digital image. 
However, the prior arts or references do not disclose “training a neural network model based on the categories of the objects in the original images and a training set constructed by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is reference related to the claimed invention:
Momoi et al. (US 2010/0086213 A1): An image recognition apparatus that recognizes an object related to a certain object in an image sequentially recognizes an object from the image in accordance with recognition-order information that indicates an object order in an object sequence including the certain object, the related object, and an object connected between those objects. The apparatus determines whether or not an object recognized in a current turn of recognition has a connective relationship with an extracted object 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.